               Case 3:20-cv-00215-WGC Document 6 Filed 08/19/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 PAMELA STICKLER,                                             Case No.: 3:20-cv-00215-WGC

 4           Plaintiff                                                       Order

 5 v.                                                                 Re: ECF Nos. 1, 1-1

 6 SOCIAL SECURITY,

 7           Defendant

 8
             Plaintiff filed an application to proceed in forma pauperis (IFP) (ECF No. 1) and pro se
 9
     complaint seeking review of a social security disability or supplemental security income decision
10
     (ECF No. 1-1). The docket reflects that when Plaintiff filed her IFP application and complaint
11
     she was a resident of San Diego, California, and then filed a notice of change of address to El
12
     Cajon, California. (ECF No. 4.)
13
            An action seeking review of a decision of the Social Security Administration should be
14
     filed in the judicial district where you live or where you have your principal place of business. 42
15
     U.S.C. § 405(g). It appears that this IFP application and complaint should be filed in the United
16
     States District Court for the Southern District of California. Therefore, Plaintiff's IFP application
17
     (ECF No. 1) is DENIED WITHOUT PREJUDICE, and the complaint (ECF No. 1-1) is
18
     DISMISSED WITHOUT PREJUDICE, so that Plaintiff may file the action in the correct
19
     court. This action shall be administratively closed.
20
     IT IS SO ORDERED.
21
     Dated: August 19, 2020
22
                                                               _________________________________
23                                                             William G. Cobb
                                                               United States Magistrate Judge
